Citation Nr: 1810648	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the severance of service connection for left lower extremity peripheral neuropathy associated with type II diabetes mellitus effective April 1, 2010, was proper.

2.  Whether the severance of service connection for right lower extremity peripheral neuropathy associated with type II diabetes mellitus effective April 1, 2010, was proper.

3.  Entitlement to service connection for diabetic retinopathy as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a left wrist disorder.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from March 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for diabetic retinopathy, compensation under 38 U.S.C. § 1151 for a left wrist disorder, a special home adaptation grant and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The March 2009 rating decision establishing service connection for left and right lower extremity peripheral neuropathy associated with type II diabetes mellitus is not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Severance of service connection for the Veteran's left lower extremity peripheral neuropathy associated with type II diabetes mellitus effective April 1, 2010, was not proper.  38 U.S.C. § 1110; 38 C.F.R. § 3.105(d), 3.310 (2017).

2.  Severance of service connection for the Veteran's right lower extremity peripheral neuropathy associated with type II diabetes mellitus effective April 1, 2010, was not proper. 38 U.S.C. § 1110; 38 C.F.R. § 3.105(d), 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where, as here, the disability has been in effect for less than 10 years, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  Notice is to be provided at the latest address of record of the contemplated action and furnished detailed reasons therefor and 60 days for the presentation of additional evidence to show that service connection should be maintained will be given.  38 C.F.R. § 3.105(d) (2017).  The language of § 3.105(d) is written in the present tense, asking not whether the original decision of service connection was correct at the time it was made, but whether the original decision "is clearly erroneous."  Prinkey v. Shinseki, 735 F.3d 1375, 1377 (Fed. Cir. 2013).

Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. at 488.

In this case, based upon a review of the entire record, the Board finds that the evidence demonstrates that there is insufficient evidence to find that the original decision granting service connection for left and right lower extremity peripheral neuropathy is clearly erroneous.  See Prinkey, 735 F.3d at 1377.

The facts in this case are not materially in dispute.  The evidence shows that the Veteran was granted service connection for diabetes mellitus in a July 2001 rating decision.  In a March 2009 rating decision, the RO also granted service connection for left and right lower extremity peripheral neuropathy.  In granting service connection, the rating decision noted that at a September 2008 VA examination, the Veteran reported experiencing sensory changes in both lower extremities, as well as a burning and tingling sensation.  After examining the Veteran, a VA physician diagnosed the Veteran with bilateral lower extremity peripheral neuropathy and opined that it was at least as likely as not caused by or a result of his service-connected diabetes mellitus.

Thereafter, the November 2009 rating decision proposed to sever service connection for both disabilities based on September and October 2009 VA examinations.  In this regard, in September 2009, a different VA physician concluded that there was no evidence of objective peripheral neuropathy associated with diabetes mellitus because the pattern of sensory loss did not correspond to a diabetic pattern.  In October 2009, the same examiner opined that because there was no objective evidence of diabetic peripheral neuropathy, "the original diagnosis was clear and unmistakable error based on objective findings."  She reasoned that although the Veteran had symptoms "which could be consistent with diabetic neuropathy," VA examinations in 2002, 2008 and 2009 showed no objective findings consistent with a pattern of diabetic neuropathy which also generally correlated with the Veteran's primary care notes.  Thus, in January 2010, the RO severed service connection.

Based on the above, the Board finds that although there is competent and credible evidence indicating that the Veteran's lower extremity symptoms do not support diagnoses of peripheral neuropathy, there is also competent and credible evidence indicating that they do.  Indeed, the is no indication that the September 2008 VA examiner was not qualified to make such a determination given that the file reflects that he is an M.D.  Further, that examiner performed a physical examination of the Veteran and, although not specifically stated, the examination report shows that he reviewed the relevant treatment records.  In sum, there is nothing in the September 2008 examination report which indicates that the examiner's conclusions are invalid or otherwise not entitled to weight.  In other words, the evidence appears to show that two competent medical professional disagree as to the proper interpretation of the Veteran's symptoms.  Accordingly, while a reasonable person could find that this this evidence does not support a grant of service connection for lower extremity peripheral neuropathy, it cannot be stated that the determination that peripheral neuropathy is secondary to diabetes mellitus is clearly erroneous.  Indeed, the October 2009 examiner appeared to concede that the Veteran's symptoms "could be consistent with diabetic neuropathy," which casts additional doubt as to the level of certainty expressed by that opinion.

The burden of proof has not been met as to whether the service connection determinations were clearly and unmistakably erroneous.  Therefore, the Board finds that severance of service connection in this case was not proper and that the appeal as to these issues must be granted.


ORDER

The severance of service connection for left lower extremity peripheral neuropathy associated with type II diabetes mellitus effective April 1, 2010, was not proper; the appeal is granted.

The severance of service connection for right lower extremity peripheral neuropathy associated with type II diabetes mellitus effective April 1, 2010, was not proper; the appeal is granted.


REMAND

As to retinopathy, the Veteran contends that this is secondary to his service-connected diabetes mellitus.  The November 2009 rating decision indicates that the Veteran was scheduled for a VA examination but failed to report to the examination; however, a June 2009 record shows that VA cancelled the examination because the Veteran withdrew this claim.  It is not clear to the Board what happened but VA has continued to treat this claim as though it has not been withdrawn and the Veteran has expressed continued willingness to report for a VA examination.  See, e.g., November 2013 VA Form 9.  Accordingly, the Board finds that another examination should be scheduled on remand.

In addition, an August 2002 VA treatment record states that the Veteran is on permanent disability through "workman's comp" and the Social Security Administration and in January 2012, the Veteran submitted a record indicating that he had submitted an application for compensation through the U.S. Department of Labor Office of Workers' Compensation Programs.  To the extent any records associated with either of these agencies are relevant to the issues on appeal, they should be obtained.

As to entitlement to compensation under 38 U.S.C. § 1151 for a left wrist disorder, in a May 2009 claim, the Veteran contends that he had "unneeded" left wrist surgery which "unexpectedly" caused gnarled scarring and nerve damage on and around the left wrist/hand and arm.  He reports that the symptoms which preceded the surgery included pain, tingling and the inability to grasp with the left wrist.  Following the surgery, the Veteran contends that the same symptoms worsened.  The Veteran does not identify the date of this surgery but a review of the claims file shows a November 2011 VA treatment record which indicates that the Veteran had carpal tunnel syndrome release surgery on his left hand in 2002 and that he continued to complain of pain and numbness following the surgery.  It does not appear, however, that all available records related to this surgery are of record.  After obtaining these outstanding VA treatment records, a VA opinion should be obtained which addresses this question.

As entitlement to a special home adaptation grant and specially adapted housing may both be established in part on the basis of blindness, both are intertwined with the claim for service connection for retinopathy.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records to include the complete 2002 left hand carpal tunnel syndrome release surgery records as well as any records from the VA Medical Center in Phoenix, Arizona from February 2015 to the present.

2.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

3.  Contact the U.S. Department of Labor Office of Workers' Compensation Programs and obtain all records associated with any claim for disability benefits.

4.  After completion of the above, forward the entire claims file in electronic records and a copy of this remand to an appropriate VA examiner for an opinion regarding entitlement to compensation under 38 U.S.C. § 1151 for a left wrist disability.  The examiner should review the file prior to the examination and indicate that such a review has taken place.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the 2002 left hand carpal tunnel syndrome release surgery caused an additional left wrist disability and was (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

A complete rationale must accompany any opinion provided.

5.  Provide the Veteran with a VA examination regarding his claim for retinopathy.  The examiner should review the file prior to the examination and indicate that such a review has taken place.

(a) The examiner should state whether it is at least as likely as not that the Veteran's current retinopathy was proximately due to or the result of service-connected diabetes.

(b) The examiner should also state whether it is at least as likely as not that the Veteran's current retinopathy was aggravated by the service-connected diabetes.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale must accompany any opinion provided.

6.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


